                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 TRAVIS S. BREEDEN,

        Plaintiff,                                              1:19-cv-08416

 v.
                                                      Honorable Robert M. Dow, Jr.
 COLLECTION PROFESSIONALS, INC. and
 APLINGTON, KAUFMAN, MCCLINTOCK,
 STEELE AND BARRY, LTD.,

        Defendants.

                               JOINT INITIAL STATUS REPORT

       Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Case Management Procedures, TRAVIS

S. BREEDEN (“Plaintiff”) and COLLECTION PROFESSIONALS, INC . and APLINGTON,

KAUFMAN, MCCLINTOCK, STEELE AND BARRY, LTD. (“Defendants”), hereby submit this

Joint Initial Status Report.

1.     Nature of the Case

       A.      Parties:

 For Plaintiff, Travis S. Breeden              For Defendants

 Nathan Charles Volheim (Lead Attorney)        Justin M. Penn (Lead Attorney)
 Eric Donald Coleman                           Louis J. Manetti, Jr.
 Taxiarchis Hatzidimitriadis                   Hinshaw & Culbertson LLP
 Alejandro Emmanuel Figueroa                   151 North Franklin St., Suite 2500
 Sulaiman Law Group, Ltd.                      Chicago, IL 60606
 2500 South Highland Avenue, Suite 200         312-704-3000
 Lombard, Illinois 60148                       312-704-3001
 630-575-8181                                  jpenn@hinshawlaw.com
 Fax: 630-575-8188                             lmanetti@hinshawlaw.com
 Email: nvolheim@sulaimanlaw.com
 Email: ecoleman@sulaimanlaw.com
 Email: thatz@sulaimanlaw.com
 Email: alejandrof@sulaimanlaw.com
       B.      Jurisdiction: Federal question jurisdiction is based on the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq.

       C.      Claims asserted: Plaintiff brings his Complaint against Defendants for alleged

violations of the FDCPA. Plaintiff alleges that Defendant made false, unfair, and misleading

representations to him during its debt collection activity.

       D.      Service: Defendants have been served and are represented by counsel.

       E.       Legal Issue: Were the representations made by Defendants to Plaintiff false,

unfair, and misleading under the FDCPA? Was the debt consumer debt under the FDCPA? Can

the Defendants establish an affirmative defense?

       F.       Factual Issues: What statements did Defendants make to Plaintiff?

       G.        Jury Demand: Plaintiff has demanded a jury trial.

       H.       Proposed Discovery:

               i.      The Parties anticipate both written and oral discovery. At this point no

discovery has been exchanged.

               ii.     This matter is subject to the Mandatory Initial Discovery Pilot (“MIDP”)

program. The Parties will comply with the disclosures and timing outlined by the MIDP

program. MIDP disclosures are currently due April 9, 2020.

               iii.    The Parties to issue written discovery by April 28, 2020.

               iv.     Fact discovery to be completed by October 28, 2020.

               v.      Expert discovery to be completed by October 28, 2020.

       I.      Trial: The Parties should be ready to proceed to trial by February 2021 and do

not anticipate any trial lasting more than two days.
       J.      Magistrate Judge: The Parties do not unanimously consent to proceed before a

Magistrate Judge.

       K.      Settlement: Plaintiff has recently tendered a settlement demand to Defendants

and is awaiting a response to the same.

       J.      Settlement Conference: Plaintiff is open to participate in a settlement

conference once written discovery is exchanged.

Dated: February 3, 2020



 s/ Nathan Charles Volheim                        /s/Louis J. Manetti, Jr.
 Nathan C. Volheim                                Louis J. Manetti, Jr.
 Counsel for Plaintiff                            Counsel for Defendants
